                              UNITED STATES DISTRICT COURT
                             CENTRAL DISTRICT OF CALIFORNIA

                                 CIVIL MINUTES – GENERAL

 Case No.:      2:20-cv-10020-RAO                                       Date:   June 3, 2021
 Title:         Wells Fargo Bank, N.A. v. Sona Khachatryan, et al



 Present:          The Honorable ROZELLA A. OLIVER, U.S. MAGISTRATE JUDGE

                Donnamarie Luengo                                          N/A
                  Deputy Clerk                                    Court Reporter / Recorder

      Attorneys Present for Plaintiff(s):                   Attorneys Present for Defendant(s):

                       N/A                                                  N/A

Proceedings:            (In Chambers) ORDER TO SHOW CAUSE

       This action was filed on October 30, 2020. On February 25, 2021 Plaintiff filed a
response to an order to show cause and requested an extension of time to serve Defendant (Dkt.
8). On March 3, 2021 Plaintiff was granted a 90-day extension of time to serve Defendant with
summons and complaint (Dkt. 9). To date, Plaintiff has not filed proof of service of the summons
and complaint.

         The Court, on its own motion, orders Plaintiff to show cause in writing, no later than
June 10, 2021, why this action should not be dismissed for lack of prosecution and for failure to
comply with Rule 4(m) of the Federal Rules of Civil Procedure. Plaintiff may discharge
Plaintiff’s obligation to show cause by filing proof of service by the foregoing deadline. Failure
to file a timely response to this Order may result in dismissal of the action. If Plaintiff does not
intend to proceed with this action, Plaintiff may voluntarily dismiss the case pursuant to Federal
Rule of Civil Procedure 41(a) by filing form CV-009, which can be found on the Central District
of California’s webpage: www.cacd.uscourts.gov.

       IT IS SO ORDERED.




                                                                                                 :
                                                                   Initials of Preparer          dl




CV-90 (03/15)                           Civil Minutes – General                               Page 1 of 1
